                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION


LENISE MASHELL ROBERTS                                                                    PLAINTIFF

VERSUS                                                                        NO. 3:17CV243-JMV

COMMISSIONER OF SOCIAL SECURITY                                                          DEFENDANT


                        ORDER ON PETITION FOR ATTORNEY FEES

          Before the court are Plaintiff’s motion [27] for attorney fees pursuant to the Equal Access

to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), and Defendant’s response [28]. For the reasons

set out below, the motion will be granted in part.

          In these proceedings Plaintiff sought judicial review of the Social Security

Commissioner’s final decision denying a claim for benefits. By Final Judgment [26] dated

February 14, 2019, this court reversed and remanded this case to the Social Security

Administration for further proceedings. Plaintiff now seeks attorney fees in the amount of

$5,499.90 for 29.1 hours of attorney work before this court, at the rate of $189.00 per hour, plus

$50.29 for travel expenses on the grounds that Plaintiff was the prevailing party and the

Commissioner’s position was not substantially justified.      Defendant does not oppose an award

of fees and expenses but points out that the fee total requested is based upon a miscalculation of

the number of hours listed in the itemization submitted by Plaintiff’s counsel.     Defendant also

points out that any award should be made payable to Plaintiff, instead of her counsel, in

accordance with the Supreme Court’s decision in Astrue v. Ratliff, 560 U.S. 586, 130 S. Ct. 2521

(2010).

          Having considered the record and the applicable law, the court finds Plaintiff is entitled

to an award of $5,121.90 for 27.1 hours of attorney work and $50.29 for travel expenses.        The
court further finds the adjusted proposed award is reasonable, and no special circumstance would

make it unjust.

       THEREFORE, IT IS ORDERED:

       That the Acting Commissioner shall promptly pay to Plaintiff a total of $5,121.90 in

attorney fees and $50.29 for travel expenses for the benefit of counsel for Plaintiff.

       This 18th day of April, 2019.



                                                                    /s/ Jane M. Virden
                                                                     U. S. MAGISTRATE JUDGE




                                                2
